 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (“ASSIGNMENT”) is made by and between Puerto Rico
Industrial Commercial Holdings Biotech Corp., a corporation duly formed pursuant
to the laws and regulations of the Commonwealth of Puerto Rico (“ASSIGNOR”);
Project 1493, LLC, a Limited Liability Corporation duly formed pursuant to the
laws and regulations of the Commonwealth of Puerto Rico (“ASSIGNEE”), and Jose
Ramon Carino Ribot, owner of the property subject to this Assignment
(“LANDLORD”).

 

FOR VALUABLE CONSIDERATION, the parties herein agree to the following terms and
conditions set forth below:

 

  1. The Landlord and the Assignor have entered into a lease agreement, dated
August 30th 2016, regarding the premises described therein. A true and correct
copy of the Lease is attached hereto and made a part hereof as “Exhibit A”.    
    2. The Assignor hereby assigns and transfers to the Assignee all of
Assignor’s rights and delegates all of Assignor’s duties under the Lease dated
August 30th, 2016.         3. Assignee hereby accepts this Assignment and
assumes and agrees to fulfill all tenant obligations, terms and conditions of
the Lease from this date forward for the remainder of the term thereof to the
same extent as if it had been the original tenant under the Lease. The Assignee
further agrees to indemnify and hold the Assignor harmless from any breach of
Assignee’s duties hereunder, except for the lease payment obligation were the
Assignor shall remain fully responsible during the first three (3) years of
original term of this contract         4. The Assignor agrees to transfer
possession of the leased premises to the Assignee on the Effective Date. All
rents and obligations of the Assignor under the Lease accruing before the
Effective Date shall have been paid or discharged. Landlord confirms in this act
that Assignor has an outstanding balance of $1,946.70 for reimbursement of
property taxes and insurance that needs to be paid on or before the execution of
this Agreement. The Landlord hereby assents to the assignment of the Lease
hereunder and as of the Effective Date hereby releases and discharges the
Assignor from all duties and obligations under the Lease accruing after the
Effective Date. The Assignee will pay next month rent to Landlord at execution
date of this Agreement in certified check.

 

   

 

 

  5. This assignment of the Lease also includes the transfer of the security
deposit referenced therein. Assignor hereby releases unto Assignee all of
Assignor’s right, title and interest in the deposit. Landlord shall continue to
hold the deposit as security for the faithful performance of the Lease.        
6. There shall be no further assignment of the Lease without the written consent
of the Landlord.         7. This agreement shall bind the parties, their legal
representatives, successors and assigns. The Assignee assumes and undertakes all
of the terms and conditions of the lease as his own obligation.         8. This
agreement contains the entire understanding of the parties. It may not be
changed orally. This agreement may be amended or modified only by written
consent of the parties.

 

IN WITNESS WHEREOF, the parties set their signatures on the date expressed
below.

 

      Assignor   Date             Assignee   Date             Landlord   Date

 



   

 

 

